DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28th, 2021 has been entered.

Claim Status
	Claims 1-3 and 5-23 have been amended. Claim 4 has been cancelled. Claim 24 has been newly added. Claims 1-3 and 5-24 remain pending and are ready for examination.

Response to Arguments
Applicant’s arguments, see pages 2-6 (numbered pages 9-13), filed August 11th, 2021, with respect to Claims 1-3 and 5-24 have been fully considered and are persuasive.  The 35 U.S.C. 103 Obviousness Rejection of Claims 1-3 and 5-24 has been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 5-24 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 14 and 21 are the independent claims that have been indicated as allowable, along with dependent claims 2-3, 5-13, 15-20 and 22-24. The independent claims contain a translation system and method which describe a specific fine-grain memory architecture for providing translation and communication for a memory system. Specifically, the claims describe the components such as a silicon interposer supporting host-to-memory and memory-to-host communications utilizing high bandwidth memory (HBM) communication protocol, as well as the structure within each component such as the first and second area in the host/memory die as well as the first and second plurality of channels which each support a distinct communication protocol. In example, the host device on the silicon interposer is comprised of a first pin layout and utilizes the HBM communication protocol for the first plurality of channels, whilst the memory device is comprised of a second pin layout distinct from the first pin layout as well as a second communication protocol distinct from the HBM protocol. Further, the translation device positioned on the second area of the silicon interposer is distinct from the logic for implementing the memory controller and is coupled with the host and memory controller via the first and second plurality of channels respectively, as well as an organic substrate. The aforementioned translation device provides communication with the host and memory controller via the first and second plurality of channels with the HBM communication protocol as well as a second communication protocol, as well as maps .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/J.C.K./Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136